04/19/2022



                                                                              Case Number: DA 21-0552




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                     CAUSE NO. DA 21-0552

  STEPHANIE KIPFINGER, BEN                        SUPREME COURT CAUSE
  CUNNINGHAM, individually and as                 No. DA 21-0552
  natural guardian and next friend of             DISTRICT COURT CAUSE
  EVERETT CUNNINGHAM, a minor,                    No. ADV-17-0699(b)

        Plaintiffs and Appellants,
 vs.                                                 ORDER GRANTING
                                                    EXTENSION OF TIME
  GREAT FALLS OBSTETRICAL &
  GYNECOLOGICAL ASSOCIATES, &                                  FILED
  JULIE KUYKENDALL,
                                                                 APR 19 2022
                                                               Bowen Greenwood
        Defendants and Appellees.                            Clerk of Supreme
                                                                              Court
                                                                State of Montana




       UPON REVIEW of Appellees ' Unopposed Motion to Extend Briefing

Deadline and with good cause being shown first,

       IT IS HEREBY ORDERED that Appellees' Response Brief Deadline is

Extended as follows:

   • The Appellees' Response Brief Deadline presently set for the 24th day of

       April 2022 is hereby VACATED and RESET for the 28th day ofJune, 2022.

   • Dated this 1 9 day of April, 2022.



                                           Chief Justice